Title: Memorandum of Conversations with John Armstrong, 24 August 1814
From: Madison, James
To: 


        
          Aug: 24. 1814
        
        In the morning, a note by an Express from Genl. Winder was handed me. It was addressed to the Secretary of war. Not doubting the urgency of the occasion, I opened & read it; and it went on immediately by the Express to Genl. Armstrong who lodged in the seven Buildings. Finding by the note that the General requested the speediest Counsel, I proceeded to his Head Quarters on the Eastern Branch, trusting for notice to the Secretary of war to follow, to the note from Winder. On my reaching his quarters, we were successively joined by the Secretary of State (who soon with our approbation repaired to Bladensburg) the Secretary of the Navy & Mr. Rush the attorney General. After an hour or so, the Secretary of the Treasury arrived; and quickly after the Secretary of War. The latter had been impatiently expected, and surprize at his delay manifested. Genl. Winder was at the moment setting off to hurry on the Troops to Bladensburg in consequence of certain intelligence that the Enemy had taken that direction. Barney’s Corps was also ordered thither, leaving the Bridge to be blown up if necessary. On Genl. Armstrong’s coming into the room, he was informed of the certain march of the Enemy for Bladensburg, and of what had passed before his arrival; and he was asked whether he had any arrangement or advice to offer in the emergency. He said he had not, adding that as the battle would be between Militia & regular troops, the former would be beaten.
        
        On coming out of the house & mounting our horses, the Secretary of the Treasury, who tho’ in a very languid state of health had turned out to join us, observed to me privately, that he was grieved to see the great reserve of the Secretary of war (he lodged in the same house with him) who was taking no part on so critical an occasion; that he found him under the impression, that as the means of defending the District had been committed to Genl. Winder, it might not be delicate to intrude his opinions without the approbation of the President; tho’ with that approbation he was ready to give any aid he could. Mr. Campbell said that notwithstanding his just confidence in Genl. Winder, he thought, in the present state of things which called for all the military skill possible, the military knowledge and experience of the Secretary of war ought to be availed of, and that no considerations of delicacy ought to jeopardize the public safety. With these impressions, he said, he had thought it his duty to make this communication, and was very anxious, that I should take some proper steps in the case. I told him I could scarcely conceive it possible that Genl. Armstrong could have so misconstrued his functions and duty as Secretary of War; that he could not but know that any proper directions from him would receive any sanction that might be necessary from the Executive; nor doubt that any suggestions or advice from him to Genl Winder would be duly attended to (in this case it had been requested in writing). I told Mr. C. that I would speak to the Secretary of war explicitly on the subject: and accordingly turning my horse to him, expressed to him my concern & surprize, at the reserve he shewed at the present crisis, and at the scruples I understood he had at offering his advice or opinions; that I hoped he had not construed the paper of instructions given him some time before (see the paper of Augst. 13. 1814) so as to restrain him in any respect from the exercise of functions belonging to his office; that at such a juncture it was to be expected that he should omit nothing within the proper agency of Secretary of war, towards the public defence; and that I thought it proper particularly that he should proceed to Bladensburg, and give any aid to Genl. Winder that he could; observing that if any difficulty on the score of authority should arise, which was not likely, I should be near at hand to remove it (it was my purpose in case there should be time, to have the members of the Cabinet together in Bladensburg, where it was expected Genl. Winder would be, and in consultation with him to decide on the arrangements suited to the posture of things). He said in reply that he had put no such construction on the paper of instructions as was alluded to: and that as I thought it proper, he would proceed to Bladensburg, and be of any service to Genl. Winder he could. The purport of this conversation I communicated to Mr. Campbell who remained near us. The Secretary of war set off without delay for Bladensburg.
        
        After a short turn to the Marine Barracks whither the Secy. of the Navy had gone, I mentioned to Mr. Rush who was with me my purpose of going to Bladensburg and my object in so doing. He readily accompanied me. On approaching the Town, we learnt from William Simmons, that Winder was not there and that the Enemy were entering it. We rode up to him instantly. The Secretaries of State & War were with him. I asked the latter whether he had spoken with Genl. Winder on the subject of his arrangements & views. He said he had not. I remarked that tho’ there was so little time for it, it was possible he might offer some advice or suggestion that might not be too late, to be turned to account; on which he rode up to the Genl. as I did myself. The unruliness of my horse prevented me from joining in the short conversation that took place. When it was over, I asked Genl. Armstrong whether he had seen occasion to suggest any improvement in any part of the arrangements. He said that he had not; that from his view of them they appeared to be as good as circumstances admitted.
        When the battle had decidedly commenced, I observed to the Secretary of war and Secy. of State that it would be proper to withdraw to a position in the rear, where we could act according to circumstances; leaving military movements now to the military functionaries who were responsible for them. This we did, Mr. Rush soon joining us. When it became manifest that the battle was lost; Mr. Rush accompaniing [sic] me, I fell down into the road leading to the City and returned to it.
        It had been previously settled that in the event of the Enemy’s taking possession of the City, and the necessity of Executive consultations elsewhere, Frederick Town would be the proper place for the assembling of the Cabinet.
      